SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

617
CAF 15-00409
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF AZALEAYANNA S.G.-B.
AND RAJAHALEE D.G.-B.
----------------------------------------------
HERKIMER COUNTY DEPARTMENT OF SOCIAL SERVICES,                   ORDER
PETITIONER-RESPONDENT;

QUANEESHA S.G., RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


JOHN J. RASPANTE, UTICA, FOR RESPONDENT-APPELLANT.

JACQUELYN M. ASNOE, HERKIMER, FOR PETITIONER-RESPONDENT.


     Appeal from a judgment of the Family Court, Herkimer County (John
J. Brennan, J.), entered March 4, 2015 in a proceeding pursuant to
Social Services Law § 384-b. The judgment, among other things,
adjudged that the subject children are abandoned children and
transferred respondent’s guardianship and custody rights to
petitioner.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Eric D. [appeal No. 1], 162 AD2d 1051).




Entered:    July 1, 2016                         Frances E. Cafarell
                                                 Clerk of the Court